Title: To John Adams from Jeremiah Allen, 7 January 1783
From: Allen, Jeremiah
To: Adams, John


Dear sir
Nantes Janry. 7. 17823

This day your Esteem’d Favor of 2d Instant came to hand— think myself Honor’d by the Communication, and wish a peace may take place soon, or the War be continu’d for one year with such success as to bring England to Reason— The Box in which, the triffles for Mrs Adams are, shipt on board the Hety Capt. Roberts for Boston, to sail in 14 Days— an American Went Express & I paid his agent the 10 Louis. but Mr. Williams, thinks more than Common price—if that be true, shall make him refund the overplus—and take the just price—agreable to Mr Storer’s direction— should have Wrote him & Mr Thaxter but their letters were handed me, this Day. & have not time— do me the favor of presenting my Respects to all friends—
I am Dr Sir / with every sentiment / of Esteem your / Excellencys most / Obedient servant
Jeremiah Allen
PS This Day We send the news of the arrival of the Brest Fleet at Cadiz—with 6000 Troops on board

